                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  MARVIN NASH,                                     Case No. 19-cv-01883-VC
                 Plaintiff,
                                                   ORDER RE DISCOVERY MOTIONS
          v.
                                                   Re: Dkt. Nos. 74, 75
  HORIZON FREIGHT SYSTEMS, INC.,
                 Defendant.



       Horizon’s motion for a discovery stay is denied, and Nash’s motion to compel is granted
in full. Horizon has 14 days from this order to provide amended responses to interrogatories and
produce the requested documents. Other deadlines and scheduling matters will be discussed at
the case management conference.


       IT IS SO ORDERED.

Dated: April 14, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
